934 F.2d 326
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.William Frank SCHLICHER, Plaintiff-Appellant,v.Ray ROBERTS and Steven Davies, Defendants-Appellees.
No. 91-3081.
United States Court of Appeals, Tenth Circuit.
June 3, 1991.

ORDER AND JUDGMENT*
Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant William Schlicher, an inmate at Lansing Correctional Facility, Lansing, Kansas, filed this civil rights complaint pursuant to 42 U.S.C. Sec. 1983, apparently seeking an order directing defendants to permit him to acquire word processing equipment.  Having reviewed the record, we are convinced plaintiff has stated no claim for relief under section 1983.  We find no misconduct by the district court in this case.  Plaintiff's other arguments raised on appeal are also without merit.  Because plaintiff has failed to present a reasoned argument on the law and facts in support of the issues raised on appeal, we deny his motion to proceed in forma pauperis on appeal.    Coppedge v. United States, 369 U.S. 438 (1962).  We DISMISS the appeal.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3